MEMORANDUM**
David Brinson, a California state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights when they effectively interfered with his access to medical care. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A(a) for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We reverse and remand.
Brinson alleged officials refused to postpone his transfer to another prison, knowing such a transfer would delay his scheduled surgery for a painful and disfiguring separated shoulder. To state a claim for deliberate indifference to a prisoner’s serious medical needs, a prisoner must allege officials acted to “deny, delay, or intentionally interfere with medical treatment” in a manner constituting “unnecessary and wanton infliction of pain.” Hamilton v. Endell, 981 F.2d 1062, 1066 (9th Cir.1992) (citations omitted).
Accepting his allegations of material fact as true, and construing them in the light most favorable to him, we conclude Brinson has sufficiently alleged deliberate indifference to a serious medical need. See McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992), overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (delay of surgery for seven months, accompanied by pain, could be sufficient to establish Eighth Amendment violation). We therefore reverse and remand for further proceedings consistent with this order.
REVERSED AND REMANDED.
O’SCANNLAIN, Circuit Judge, Dissenting.
Judge O’SCANNLAIN dissents from the holding.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.